Order filed June 12, 2012




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-12-00248-CV
                                   ____________

                      EDWARD PAUL CELESTINE, Appellant

                                            V.

       COURTYARD OF THREE FOUNTAINS ASSOCIATION AND KRJ
                     MANAGEMENT, INC., Appellees


                On Appeal from the County Civil Court at Law No. 1
                              Harris County, Texas
                         Trial Court Cause No. 1006812


                                       ORDER

       The notice of appeal in this case was filed March 23, 2012. The clerk’s record was
filed March 28, 2012. To date, the filing fee of $175.00 has not been paid. The Harris
County Clerk’s contest of appellant’s affidavit of indigence was sustained by the trial
court on March 21, 2012, and appellant was ordered to pay costs. See Tex. R. App. P.
20.1. Therefore, the court issues the following order.
       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before June 27, 2012. See Tex. R. App. P. 5. If appellant fails to timely
pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM